Citation Nr: 0431611	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-21 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1975 to February 1977.  

In April 2003, the veteran had hearing before the undersigned 
Veterans Law Judge.  The hearing was held at the central 
offices of the Board of Veterans' Appeals (Board) in 
Washington, D.C.

In a September 2003 decision, the Board granted the veteran's 
request to reopen a claim of entitlement to service 
connection for cervical spine disability.  The Board then 
remanded the case for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, denied the 
veteran's claim of entitlement to service connection for 
cervical spine disability.  Thereafter, the case was returned 
to the Board for further appellate action.


FINDING OF FACT

The veteran's cervical spine disability, including arthritis, 
was first manifested many years after service, and there is 
no competent evidence that it is in any way related to 
service or to the first year after the veteran's discharge 
from service.


CONCLUSION OF LAW

Cervical spine disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
arthritis of the cervical spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the VA 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003)).  

In a February 2002 letter, the RO acknowledged that the 
veteran had filed a claim for service-connected disability 
compensation for arthritis of the cervical spine secondary to 
a whiplash injury received in military service.  The RO 
informed the veteran of the information and evidence 
necessary to substantiate that claim.  

The RO noted that in order to establish entitlement to 
service-connected disability compensation, the evidence had 
to show that the veteran had a current physical or mental 
disability.  The RO stated that such disability could be 
shown by medical evidence or other evidence showing 
persistent or recurrent symptoms of disability.  The RO also 
stated that it would get any VA medical records or other 
medical treatment records he told it about.  The RO informed 
the veteran that he also could submit his own statement or 
statements from other people describing his physical or 
mental disability symptoms.  

The RO notified the veteran that evidence needed to establish 
a relationship between the claimed disability and the injury 
in service.  The RO noted that such a relationship was 
usually established by medical records or medical opinions 
and that such records and opinions could come from the 
veteran's own doctor.  The RO stated that it would request 
medical records and/or opinions from the veteran's own doctor 
if he told the RO about them.  

The RO told the veteran that he could help by telling it 
about any additional information or evidence that he wanted 
it to get.  The RO stated  that it would make reasonable 
efforts help him try to get other relevant evidence, such as 
private medical records or employment records.  The RO also 
stated that if such evidence included additional medical 
records, he could obtain them and send them to the RO or he 
could request the VA's assistance in obtaining such evidence.  
If he wished VA help, he was instructed to complete the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was told to identify the health care provider who rendered 
the treatment; as well as the dates and location of the 
treatment.  

The RO noted that it would assist him by providing a medical 
examination or getting a medical opinion if it decided it was 
necessary to make a decision in his claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the February 2002 letter, the veteran was 
provided with VA Form 21-526 (Veteran's Application for 
Compensation and/or Pension); a copy of the Board's September 
2003 remand; a Statement of the Case (SOC), issued in October 
2002; and Supplemental Statements of the Case (SSOC's), 
issued in July and August 2004.  They further notified the 
veteran and his representative of the evidence necessary to 
substantiate his claim of entitlement to service connection 
for cervical spine disability.  Indeed, the SOC and the SSOC 
issued in July 2004 set forth the relevant text of 
38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  The SOC 
and the SSOC's also identified the evidence that had been 
received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; a 
report from Akron City Hospital reflecting the veteran's 
treatment in December 1988; records and reports from P. G. 
W., M.D., reflecting the veteran's treatment from July 1990 
through May 2003; records and reports from the Sports 
Medicine Center, dated in July and August 1990 and December 
1991; reports of examinations performed by the VA in July 
1992, October 2003, and March 2004; outpatient records 
reflecting the veteran's treatment by the VA from June 1997 
to July 2004; and the transcript of the veteran's April 2003 
hearing held before the undersigned Veterans Law Judge.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to service connection for cervical spine 
disability.  As such, there is no reasonable possibility that 
further development would lead to any additional relevant 
evidence with respect to those issues or be helpful in light 
of the current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim.  Therefore, the Board will proceed to the merits 
of the appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may, however, be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as arthritis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

The veteran contends that he injured his cervical spine in 
service in 1976, when an armored personnel carrier in which 
he was riding hit a tree.  He states that he sustained a 
whiplash injury but notes that the residuals of that injury 
did not become apparent until after service.  In so stating, 
he acknowledges that his service medical records are 
completely negative for any complaints of clinical findings 
of a cervical spine disorder.  Indeed, the report of his 
January 1977 service separation examination shows that his 
neck and spine were normal.

Manifestations of cervical spine disability were not 
clinically recorded until December 1988, when the veteran 
sustained a whiplash injury in an automobile accident.  He 
was taken to Akron City Hospital where X-rays were negative 
for a fracture, destructive change, or subluxation involving 
bones of the cervical spine.  However, they did reveal 
degenerative changes involving C4-C5 with relative narrowing 
of the interspace and associated impingement upon the 
intervertebral foramina.  Records from the Sports Medicine 
Center and from P. G. W., M.D., dated from July 1990 to July 
1992, confirmed the presence of degenerative joint disease 
(arthritis) at that level.  They also show that in June 1990, 
the veteran injured his neck and right shoulder when a tire 
fell on them.  

During the VA orthopedic examination in July 1992, the 
radiologist noted that the veteran had advanced degenerative 
arthritis at C4-C5 and very minimal arthritis at C6.  He 
stated that because the remainder of the cervical spine was 
relatively normal, the arthritis at C4-C5 could be the result 
of old trauma.  The veteran maintains that such a statement 
provides the nexus between the reported neck injury in 
service and the development of arthritis.  However, the 
radiologist did not specify the nature of that trauma or when 
the trauma took place.  Therefore, even if the 1976 accident 
took place, the radiologist's opinion, by itself, could not 
support a grant of service connection.  This is particularly 
true in light of the additional neck injury sustained by the 
veteran in June 1990.  

In January 1997 and January 2001, the veteran was involved in 
motor vehicle accidents and reinjured his neck.  The primary 
diagnosis, however, continued to be arthritis of the cervical 
spine.  An MRI, performed by the VA in February 2001, also 
showed degenerative disc disease at multiple levels, 
including C4-C5, C5-C6, and C6-C7.  In November 2003, an MRI 
performed by the VA revealed a herniated nucleus pulposus at 
C4-C5.   

Efforts to establish the requisite nexus between the veteran 
cervical spine disorder and service have been unsuccessful.  
In May 2003, the veteran consulted Dr. W. in regard to the 
etiology of the arthritis and degenerative disc disease in 
his cervical spine.  Although Dr. W. acknowledged the 
veteran's report of a motor vehicle accident in service, he 
noted that no formal evaluation had been done at the time.  
He also noted that he commonly saw degenerative arthritis of 
the cervical spine which had occurred spontaneously, i.e. 
without associated trauma.  Therefore, he concluded that 
without an evaluation in service he could not establish the 
claimed inservice injury as the etiology of the veteran's 
current cervical spine disorder.  In March 2004, following an 
orthopedic examination, a VA examiner reached essentially the 
same conclusion.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that his current cervical spine disorder, including arthritis 
and degenerative disc disease, are related to service.  In so 
concluding the Board finds that the statement by the July 
1992 radiologist is outweighed by the conclusions reached by 
Dr. W. in May 2003 and by the VA examiner in March 2004.  Not 
only is the radiologist's statement nonspecific in nature, it 
was based on no more than a review of the X-rays of the 
veteran's cervical spine.  The conclusions by Dr. W. and the 
March 2004 VA examiner were based on a much broader record, 
including a history of treating the veteran and/or a review 
of the veteran's claims file and examination of the veteran.  
Consequently, their conclusions are of greater probative 
value.

The only other reports of a relationship between the 
veteran's current cervical spine disability and service come 
from the veteran.  As a layman, however, he is not qualified 
to render opinions which require medical expertise, such as 
the diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, without more, his opinion cannot be 
considered competent evidence of a nexus to service.  
Accordingly, service connection for cervical spine disability 
is denied.




ORDER

Entitlement to service connection for cervical spine 
disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



